DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-12-2022 has been entered.
Claims 1-12 and 17-20 are pending.
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-11-2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pufpaff et al. (US#4583654).
Regarding claim 9, Pufpaff discloses a cap, comprising: a circular lid 11 with a first sidewall 12 along its circumference and a top side that slopes downward from the center toward the circumference and over the first sidewall to prevent rainwater pooling (see Figs. 2 and 4); a second sidewall comprising sections 18 and 19 collectively, section 18 thereof protruding from a bottom face of the circular lid, the second sidewall having an outer diameter at the junction of sections 18 and 19 that is smaller than an outer diameter of the first sidewall (see Figs. 2 and 4); and a third sidewall 21 protruding from section 19 of the second sidewall, the third sidewall having an outer diameter that is smaller than the outer diameter at the junction of sections 18 and 19 of the second sidewall.  
The above cap is being viewed and labeled as a “monument cap” as it meets the claim definition thereof and a monument is not being claimed.  Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437, 140 USPQ 273 (CCPA 1964).
Regarding claim 17, wherein the cap is constructed of plastic (col. 2, lines 24-26).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pufpaff et al. (US#4583654).
Regarding claims 10 and 11, Pufpaff fails to disclose the dimensional values wherein the third sidewall is approximately 2 inches in height, and wherein the circular lid has a thickness of approximately 0.2 inches.  However, it would have been an obvious design consideration to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter to include these dimensional values to optimize performance and function of the cap, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 18-20, Richter fails to disclose the cap being made of metal, a combination of plastic and metal, or rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter such that cap was constructed of metal, a combination of plastic and metal, or rubber to optimize performance and function as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pufpaff et al. (US#4583654) in view of Murkland (US#7581361).
Regarding claim 12, Pufpaff fails to disclose wherein the first sidewall contains a groove.  However, as evidenced by Murkland, such a configuration is known in the cap art, see cap 31 wherein first sidewall 26 includes grooves 37 and 38 facilitating prying to remove the cap.  Therefore, as evidenced by Murkland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pufpaff by including a groove in the first sidewall.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the groove in the first sidewall would facilitate prying to remove the cap.
Response to Arguments
Applicant’s arguments regarding amended claim 9 and previously applied Richter (US#D414694)  have been fully considered and are persuasive.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677